In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1895V
                                          UNPUBLISHED


    LISA HELFRICH,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: January 6, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Kari Panza, R.J. Marzella & associates, P.C., Harrisburg, PA, for Petitioner.

Steven Santayana), U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On December 13, 2019, Lisa Helfrich filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain Barre Syndrome (“GBS”)
following the administration of an influenza vaccination on August 1, 2018. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

      On January 7, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On January 5, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $140,156.18 (consisting
of $125,500.00 for pain and suffering; $5,955.09 for past unreimbursable expenses; and
$8,701.09 in past lost wages. Proffer at 1-2. In the Proffer, Respondent represented that


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $140,156.18 (consisting of $125,500.00 for pain and suffering;
$5,955.09 for past unreimbursable expenses; and $8,701.09 in past lost wages in
the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

____________________________________
                                    )
LISA HELFRICH,                      )
                                    )
            Petitioner,             )
                                    )                No. 19-1895V
      v.                            )                Chief Special Master Corcoran
                                    )                ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 13, 2019, Lisa Helfrich (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered Guillain-Barré Syndrome, following

administration of an influenza and/or TDAP vaccine she received on August 1, 2018. Petition at

1. On January 5, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act

for a GBS following administration of the flu vaccine, and on January 7, 2021, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 26;

ECF No. 27.

Items of Compensation

       Pain and Suffering

       Respondent proffers that petitioner should be awarded $125,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                1
       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $5,955.09. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Lost Wages

       Respondent proffers that petitioner should be awarded $8,701.09 in past lost wages. See

42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $140,156.18, in the form of

a check payable to petitioner.

Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Lisa Helfrich:                                $140,156.18




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                             Respectfully submitted,

                             BRIAN M. BOYNTON
                             Acting Assistant Attorney General

                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             HEATHER L. PEARLMAN
                             Deputy Director
                             Torts Branch, Civil Division

                             ALEXIS B. BABCOCK
                             Assistant Director
                             Torts Branch, Civil Division

                             s/ Steven C. Santayana _____
                             STEVEN C. SANTAYANA
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Benjamin Franklin Station
                             Washington, D.C. 20044-0146
                             Tel: (202) 451-7675
                             steven.c.santayana@usdoj.gov

Dated: January 5, 2022




                         3